Citation Nr: 1228771	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-34 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred on December 30, 2006, at St. Francis Hospital.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma, which denied the Veteran's claim.  The Veteran perfected appeal of this reimbursement claim in October 2008.  

In March 2011, the Veteran presented sworn testimony during a personal hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

During the pendency of the appeal, the Veteran filed three other claims for payment or reimbursement of unauthorized non-VA medical expenses incurred at private facilities on October 19, 2007, November 13, 2007, and January 8, 2008.  The claims were denied by the VAMC in decisions dated December 27, 2007, January 23, 2008, and April 22, 2008, respectively.  The Veteran disagreed with all three denials and separate statements of the case (SOCs) were issued in December 2008.  The Veteran did not file any substantive appeal following issuance of the three December 2008 SOCs.  Appeals as to these claims have therefore not been perfected and the issues decided therein are not in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).



REMAND

The Veteran is seeking payment of the costs associated with medical services he received on December 30, 2006 from St. Francis Hospital.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim on appeal must be remanded for further development.

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011).  As there is no indication from the record, nor has the Veteran alleged, that he meet any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA care within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 C.F.R. §§ 17.1000-1008 (2011).

The Board notes that changes were made to 38 C.F.R. §§ 17.1001 and 17.1002 in December 2011; the changes were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.

Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) which defines a health-plan contract includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395(c)) or established by section 1831 of that Act (42 U.S.C. 1395(j)).  See 38 U.S.C.A. § 1725(f)(2)(B)) (generally known as Medicare).

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-127 §1(a), (b); 123 Stat. 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a minimal portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House Report described circumstances in which a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Rep. 111-55 (March 26, 2009).  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(g) (2011).  Accordingly, in this case, if the Veteran has a health-plan contract as defined by the statute, this coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g).  The claim on appeal for reimbursement of medical expenses was denied by the VAMC based upon a finding that the Veteran had coverage a health-plan contract for payment or reimbursement of the medical treatment; specifically, Medicare parts A and B.  See VAMC decision dated March 2007; SOC dated July 2008.

Critically, however, thorough review of the claims file demonstrates the record is unclear as to whether the Veteran was covered by Medicare or any other health-plan contract which paid or reimbursed him for the medical treatment received at St. Francis Hospital on December 30, 2006.  Accordingly, records specific to establishing whether the Veteran had such coverage should be obtained.

Moreover, in claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

At the March 2011 Board hearing, the Veteran testified that he was in the Tulsa VA outpatient clinic when he experienced an arrhythmia.  See the March 2011 Board hearing transcript, pg. 4.  He stated that he was taken by ambulance from the VA clinic to St. Francis Hospital as instructed by the staff at the Tulsa VA outpatient clinic.  Id. at 4-5.  Accordingly, the Veteran has essentially argued that he received prior authorization for the December 30, 2006 private medical treatment.  Moreover, the Veteran testified that, following his emergency room treatment at St. Francis Hospital on December 30, 2006, he was transferred to the VAMC in Muskogee on the same day.  The Veteran's relevant VA treatment records have not been associated with the claims file.  As such, these records must be obtained in an effort to corroborate the Veteran's testimony regarding his December 30, 2006 treatment at the Tulsa VA outpatient clinic and the Muskogee VAMC.

As indicated above, the regulations that provide for reimbursement of non-VA emergency treatment were amended, effective October 10, 2008 and February 1, 2010.  See 38 U.S.C.A. § 1725.  The most recent adjudication of this case was the July 2008 SOC.  The Veteran has not been advised of the revisions.  The Veteran should be provided with the applicable criteria, including the revised provisions.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran written notification of the provisions of 38 U.S.C.A. § 1725 (to include the changes made to those provisions effective October 10, 2008 and February 1, 2010).

2. The VAMC should obtain the Veteran's complete VA treatment records dating from December 2006 to the present, including all medical and administrative records.  All records so obtained should be associated with the Veteran's VA claims file.

3. The VAMC should send the Veteran a letter, including the appropriate release of information forms, requesting the Veteran to provide information concerning the date of his enrollment in Medicare (or any other health-plan coverage) as well as any billing information related to the treatment he received at St. Francis Hospital on December 30, 2006.  The Board is particularly interested in records pertaining to the dollar amount paid by Medicare and/or any other health-plan coverage for charges billed by St. Francis Hospital stemming from the Veteran's treatment, as well as any out-of-pocket charges to be paid by the Veteran.  All such available documents should be associated with the claims file.

If the Veteran is unable to provide information which specifically shows whether he had Medicare coverage for the expenses at issue, and St. Francis Hospital is unable to provide the specific information, the Social Security Administration, with authorization from the Veteran, should be asked to provide records which document whether the Veteran paid for and was covered by Medicare A and/or Medicare B for the dates relevant to this appeal.

4. Following any further development that the VAMC deems necessary, the Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the VAMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

